         Case 4:19-cv-00271-RH-MJF Document 21 Filed 04/14/20 Page 1 of 5
                                                                               Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



CHRISTOPHER CHESTNUT,

                 Plaintiff,

v.                                             CASE NO. 4:19cv271-RH-MJF

JOHN TOMASINO et al.,

                 Defendants.

___________________________/


                               ORDER OF DISMISSAL


        The Florida Supreme Court disbarred the plaintiff Christopher Chestnut for

alleged misconduct. He asserts the action was unconstitutional both because he

was not afforded procedural due process and because a white attorney would not

have been disbarred in the same circumstances. Mr. Chestnut is African American.

        Mr. Chestnut raised in the Florida Supreme Court the same due-process and

racial-discrimination arguments he asserts here. His attempt to relitigate the issues

here runs headlong into the Rooker-Feldman doctrine.

        The United States Supreme Court has put it this way: federal district courts

cannot hear “cases brought by state-court losers complaining of injuries caused by



Case No. 4:19cv271-RH-MJF
         Case 4:19-cv-00271-RH-MJF Document 21 Filed 04/14/20 Page 2 of 5
                                                                                Page 2 of 5




state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). See also Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460

U.S. 462 (1983).

        Mr. Chestnut is a state-court loser. The Florida Supreme Court ruled against

him. As the Eleventh Circuit has recognized time and again, this was a judicial

decision fully subject to the Rooker-Feldman doctrine. See, e.g., Doe v. Florida

Bar, 630 F.3d 1336, 1341 (11th Cir. 2011) (affirming the district court’s dismissal

of as-applied challenges to the Florida Bar’s certification rules); Berman v. Fla.

Bd. of Bar Exam’rs, 794 F.2d 1529 (11th Cir. 1986) (applying Feldman to affirm

the district court’s dismissal of an action challenging denial of admission to the

Florida Bar); Uberoi v. Labarga, 769 F. App’x 692 (11th Cir. 2019) (same). And

Mr. Chestnut is complaining of an injury—his continuing exclusion from the

Florida Bar—caused by the state-court judgment.

        This claim is dead center of the Rooker-Feldman doctrine.

        In reaching this conclusion, I have not overlooked the chronology. The

Florida Supreme Court entered the order disbarring Mr. Chestnut on May 3, 2019.

Mr. Chestnut moved for rehearing on May 20, 2019. Mr. Chestnut filed the

original complaint in this federal action on June 14, 2019, plainly “inviting district



Case No. 4:19cv271-RH-MJF
         Case 4:19-cv-00271-RH-MJF Document 21 Filed 04/14/20 Page 3 of 5
                                                                                  Page 3 of 5




court review and rejection” of the Florida Supreme Court’s order disbarring him.

Exxon Mobil, 544 U.S. at 284. The Florida Supreme Court made the disbarment

permanent by order entered on August 22, 2019. Mr. Chestnut submitted the

second amended complaint in this federal action—the pleading now before the

court—on December 31, 2019.

        The Eleventh Circuit has said that Rooker-Feldman applies only when the

federal action is filed after state-court proceedings have ended. See Nicholson v.

Shafe, 558 F.3d 1266, 1275 (11th Cir. 2009). If, by this, the court means Rooker-

Feldman does not apply when a federal proceeding is initiated after the state court

of last resort has entered judgment but while a motion for rehearing is pending, one

might well question the result. One might well conclude that a party who comes to

federal court only after suffering an adverse ruling in the state court of last resort is

a “state-court loser[] complaining of injuries caused by [the] state-court

judgment[].” Exxon Mobil, 544 U.S. at 284. Nicholson involved a pending appeal

to a court that had not ruled at all on the matter at issue; Nicholson did not involve

a motion for rehearing in a court that had already ruled.

        In any event, if Rooker-Feldman is deemed inapplicable here on the

ground that the Florida Supreme Court proceeding was still pending when this

federal action was filed, the result would not change. In Middlesex County

Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423 (1982), the Supreme


Case No. 4:19cv271-RH-MJF
         Case 4:19-cv-00271-RH-MJF Document 21 Filed 04/14/20 Page 4 of 5
                                                                                 Page 4 of 5




Court held that a federal action seeking injunctive relief from ongoing bar

disciplinary proceedings was barred by the doctrine of Younger v. Harris, 401

U.S. 37 (1971). Actions challenging bar disciplinary proceedings that have been

dismissed in this court on the ground that Middlesex is controlling, with the

dismissals affirmed by the Eleventh Circuit, include Stoddard v. Fla. Bd. of Bar

Exam’rs, 509 F. Supp. 2d 1117, 1118-19 (N.D. Fla. 2006), aff’d, 229 F. App’x

911, 912 (11th Cir. 2007), and Lawrence v. Schwiep, No. 4:05cv14-RH, 2005

WL 2491564 (N.D. Fla. Oct. 7, 2005), aff’d sub nom. Lawrence v. Rigsby, 196

F. App’x 858, 858-59 (11th Cir. 2006).

        Whether viewed as a challenge to a state-court proceeding that was

ongoing when this federal action was filed—a challenge barred by Younger—or

as a challenge to a state-court proceeding that had ended when this federal

action was filed—a challenge barred by Rooker-Feldman—the result is the

same. This action must be dismissed.

        For these reasons,

        IT IS ORDERED:

        1. The motion to dismiss, ECF No. 16, is granted.

        2. The clerk must enter judgment stating, “This case was resolved on a

motion to dismiss. The plaintiff Christopher Chestnut’s claims against the




Case No. 4:19cv271-RH-MJF
         Case 4:19-cv-00271-RH-MJF Document 21 Filed 04/14/20 Page 5 of 5
                                                                             Page 5 of 5




defendants, the Clerk of Court and Justices of the Florida Supreme Court in their

official capacities, are dismissed.”

        3. The clerk must close the file.

        SO ORDERED on April 14, 2020.

                                            s/Robert L. Hinkle
                                            United States District Judge




Case No. 4:19cv271-RH-MJF
